FILED
                            NOT FOR PUBLICATION                             OCT 05 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOAQUIN H. CIRIA,                                No. 14-15858

               Plaintiff - Appellant,            D.C. No. 2:10-cv-01351-TLN-
                                                 DAD
 v.

BLACKWELL,                                       MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      California state prisoner Joaquin H. Ciria appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging retaliation. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

dismissal for failure to comply with a court order, Pagtalunan v. Galaza, 291 F.3d

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
639, 640 (9th Cir. 2002), and we affirm.

      The district court did not abuse its discretion by dismissing Ciria’s action

because, despite a warning that his action could be dismissed and multiple

extensions of time, Ciria failed to comply with the district court’s order instructing

him to file an opposition to defendant’s motion for summary judgment. See id. at

642-43 (discussing the five factors for determining whether to dismiss under Fed.

R. Civ. P. 41(b)); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992)

(although dismissal is a harsh penalty, the district court’s dismissal should not be

disturbed absent “a definite and firm conviction” that it “committed a clear error of

judgment” (citation and internal quotation marks omitted)).

      Ciria’s motion to file a substitute reply brief, filed on February 20, 2015, is

granted. The Clerk shall file the reply brief received on February 2, 2015.

      AFFIRMED.




                                           2                                    14-15858